Citation Nr: 0705898	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for type 
II diabetes mellitus, claimed as due to in-service herbicide 
exposure, and, if so, whether service connection is now 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
REMAND

The veteran served on active duty in the United States Air 
Force from June 1960 to November 1967.  He contends that he 
suffers from type II diabetes mellitus as a result of his 
exposure to herbicides in the Republic of Vietnam.  The 
veteran acknowledges that he was not stationed in Vietnam.  
Rather, he contends that he took part in two military cargo 
flights to a base near Saigon, Vietnam while on assignment at 
the Andersen Air Force Base in Guam between January and March 
1965.  See VA Forms 21-4138 dated April 2002 and June 2003; 
July 2004 notice of disagreement (NOD); September 2006 
hearing transcript.  The veteran's service personnel records 
reveal that he was stationed in Guam from January 4, 1965 
until March 11, 1965, at which time his unit was 
redesignated.  See AF Form 7, airman military record.  

The RO has consistently denied the veteran's claim for 
service connection for type II diabetes mellitus as due to 
in-service herbicide exposure on the basis that there was no 
evidence to confirm he ever was in Vietnam during the time in 
question.  See rating decisions dated December 2001, October 
2002 and August 2003.  During the veteran's September 2006 
hearing, his representative explained that the Air Force 
keeps various records of all flights, including mission 
orders and travel manifests.  The travel manifests show the 
amount of cargo a plane is carrying, the departure and 
arrival stations, and the number of people on board and their 
names; mission orders document every person on the aircraft.  
The representative indicated that these records should be 
kept at Scott Air Force Base, but may also be maintained at 
either the Air Force Institute of History at Maxwell Air 
Force Base or the Air Force Museum at Wright Patterson Air 
Force Base.  The RO should make an attempt to gather records 
associated with flights from Andersen Air Force Base, Guam to 
a base near Saigon, Vietnam between January 1, 1965 and April 
1, 1965, to include any travel manifests and/or mission 
orders.  The RO should also attempt to obtain the veteran's 
complete service personnel record, as it is unclear whether 
the complete record has been associated with the claims 
folder.  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in St. 
Louis since April 2005.  

2.  Obtain the veteran's complete service 
personnel file.

3.  Attempt to verify the veteran's 
service in Vietnam through records 
associated with flights from Andersen Air 
Force Base, Guam to Vietnam during the 
time frame in question, which may be 
obtained from the appropriate Air Force 
facilities discussed above.  If 
additional information is needed, the 
veteran should be requested to provide 
the necessary information.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


